FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00271-CR
                              NO. 02-14-00272-CR
                              NO. 02-14-00273-CR


GEMMA PEREZ                                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

        FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
           TRIAL COURT NO. 1352364D, 1352837D, 1352838D

                                    ------------

                                    ORDER

                                    ------------

      M. Shawn Matlock, appointed counsel for appellant, filed an Anders brief

on August 29, 2014. On August 29, 2014, and again on September 22, 2014,

the court advised counsel to comply with Kelly v. State, 436 S.W.3d 313, 319–20

(Tex. Crim. App. 2014), by sending a letter to his client informing her that if she

wishes to exercise her right to review the appellate record in preparing to file a

response to the Anders brief, she should immediately file a motion for pro se
                                                                         FILE COPY




access to the appellate record, and we instructed counsel to include a form

motion with his letter to his client. No response has been filed.

      Accordingly, it is ORDERED that counsel file a copy of the letter that he

has sent to appellant to inform her that if she wishes to exercise her right to

review the appellate record, she should immediately file a motion for pro se

access to the appellate record. Counsel is further ordered to attach a copy of

the form motion that he sent to appellant. The copy of the letter and the copy of

the accompanying motion are due in this court by Monday, October 20, 2014.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, and the trial court judge.

      DATED October 13, 2014.

                                                      PER CURIAM




                                           2